Case 19-00068-elf       Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29           Desc Main
                                 Document      Page 1 of 13




               UNITED STATES BANKRUPTCY COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
IN RE:                               : CHAPTER 7
SALVATORE CARBONE                    :
                                     : CASE NO. 18-13403-elf
      DEBTOR                         :
__________________________________ :
                                     :
GARY SEITZ, ESQUIRE                  :
CHAPTER 7 TRUSTEE                    :
      PLAINTIFF                      : ADVERSARY NO.
                                     :
          v.                         :
SALVATORE CARBONE, WENDY             :
CARBONE, RAYMOND CARBONE,            :
CATHY BIRD SIKORA ,                  :
CARBONE BROTHERS, L.P.               :
BUILDER PROS CONSTRUCTION LLC:
BUILDERS PRO CONTRACTORS, LLC:
      DEFENDANTS                     :
____________________________________:
                                 COMPLAINT

       Plaintiff, Gary Seitz, Esquire, the Chapter 7 Trustee, by and through his undersigned

special counsel, files the within Complaint against the defendants named herein, and avers as

follows:

                                JURISDICTION AND VENUE

       1.     The Bankruptcy Court has jurisdiction over this Adversary Proceeding pursuant to

28 U.S.C. § 1334.

       2.     This Adversary Proceeding is a “core” proceeding pursuant to 28 U.S.C. § 157(b).

       3.     Venue is proper pursuant to 28 U.S.C. § 1409(a).
Case 19-00068-elf        Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29            Desc Main
                                   Document      Page 2 of 13



                                        THE BANKRUPTCY

       4.       On May 22, 2018 (the “Petition Date”), Salvatore Carbone (the “Debtor” or “Sal

Carbone”) filed a voluntary petition under chapter 7 of the United States Code, 11 U.S.C. § 101

et seq. (the “Bankruptcy Code”).

       5.      On May 22, 2018, Gary Seitz was appointed Chapter 7 Trustee [Docket No. 4].

                                          BACKGROUND

       6.      Sal Carbone was a partner in an entity known as Carbone Brothers, L.P.

(“Carbone Brothers”)

       7.      Upon information and belief, Carbone Brothers was a Pennsylvania Limited

Partnership, with an address at 368 Old Morris Road, Harleysville, Pennsylvania, 19438.

       8.      Sal Carbone lives at 368 Old Morris Road, Harleysville, Pennsylvania, 19438.

       9.      Carbone Brothers was in the business of providing construction and general-

contracting services.

       10.      The other partners in Carbone Brothers were Raymond Carbone (“Ray”) and

Bruno Carbone (“Bruno”). There was no partnership agreement.

       11.     Upon information and belief, Sal Carbone was the managing partner of Carbone

Brothers at all times relevant to this Complaint.

                        THE MONTGOMERY COUNTY JUDGMENT

       12.     John Antonucci (“Antonucci”) was solicited by the Carbones to participate in a

real-estate-investments deal with the Carbones and Stolfi (since this is the first time mentioning

him, you should state his full name and then define him as Stolfi), related to certain real property

located at 628 Cressman Road, Harleysville, PA 19438 (the “Harleysville Property”).
Case 19-00068-elf        Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29           Desc Main
                                   Document      Page 3 of 13


       13.     Antonucci provided the sole source of funding, $246,500, for the deal in return for

an agreement to repay Antonucci the $246,500, plus interest at a rate of prime plus ½%, and one-

fifth of any profits earned from the sale of the Harleysville Property.

       14.     The money was put into a Harleysville Savings Bank account titled in the names

of Salvatore Carbone and Raymond Carbone.

       15.      The Harleysville Property was sold for $295,395.04.

       16.     At or about the time of the settlement of the sale of the Harleysville Property,

Raymond and Salvatore propositioned Antonucci to enter into a similar deal related to three real-

property deals in Delaware (collectively, the “Delaware Properties”): one related to a property

known as “Oak Orchard” (the “Oak Orchard Property”); and two related to two vacant lots in

Lewes Delaware (the “Lewes Properties”).

       17.     Antonucci agreed to roll the $246,500 Loan over so that the Carbones and Stolfi

could utilize the Loan in relation to the Delaware Properties.

       18.     The parties agreed to enter into a partnership with the Carbones and Stolfi related

to the Delaware Properties, whereby each person would invest their profits from the sale of the

Harleysville Property, and each person would be an equal partner, and would share equally in the

profits and/or losses related to the Delaware Properties, except that, in any event, the Carbones

and Stolfi would repay the $246,500.00 Loan to Antonucci, plus interest at a rate of prime plus

½% (the “Delaware Partnership Agreement”).

       19.     Ultimately the Carbones and Stolfi constructed and sold the Oak Orchard and

Lewes Properties, but failed and/or refused to repay Antonucci anything despite evidence of

substantial profits from the sales of these properties.
Case 19-00068-elf       Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29            Desc Main
                                  Document      Page 4 of 13


       20.     Further, even though they represented that there was no money left to repay

Antonucci, the Carbones and Stolfi purchased boats, pools, trucks, and other luxury items at or

about the same time.

       21.     On July 21, 2009, Antonucci commenced an action against Carbone Brothers, the

Carbones and Stolfi in Montgomery County at docket 2009-22589 for, inter alia, breach of

contract.

       22.     On or about February 23, 2017, the Hon. Maurino Rossanese entered an

arbitration award in the amount of $456,860.52 against Carbone Brothers, Sal Carbone, Ray,

Bruno and Stolfi. The award was confirmed by Order of the Court of Common Pleas on October

2, 2017. See Exhibit “A”

       23.     When Antonucci attempted to collect on his judgment and contempt motions were

pending in the Court, the Carbones and Stolfi each filed Chapter 7 Petitions in this Court.

                                     CARBONE BROTHERS

       24.     Carbone Brothers operated from the house of Sal Carbone.1

       25.     Sal Carbone handled the books and records for Carbone Brothers, including

managing all the paperwork for the business.2

       26.     Upon information and belief, no formalities were ever observed for this

partnership, and no records were kept of any meetings between the partners.

       27.     The last tax return produced by Carbone Brothers in 2010 showed equipment

worth $236,853. No accounting has been made for that equipment.

       28.     Sal Carbone claimed on his Chapter 7 schedules that Carbone Brothers ceased to

exist in 2009. However, Ray’s schedules state that Carbone Brothers ceased to exist in 2014, and


1 Transcript 9/23/2013 pg. 14
2 Transcript 9/23/2013 pg. 12
Case 19-00068-elf        Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29            Desc Main
                                  Document      Page 5 of 13


Bruno claimed that Carbone Brothers ceased in 2011. See excerpts of these Chapter 7 schedules

attached as Exhibit “B”.

       29.     Despite claiming that Carbone Brothers was out of business in 2009, Ray filed

pleadings in the Court of Common Pleas of Montgomery County on behalf of Carbone Brothers

in a matter known as York v. Rudakevich, CCP Montco. 2015-31922 (“York Complaint”). On

December 28, 2016, Ray averred that the contracting in the York matter was performed by

Carbone Brothers, and never claimed that Carbone Brothers was out of existence.

       30.     During the 341 Meeting of Creditors, Sal Carbone testified that Ray was using the

truck and plow that was associated with the Carbone Brothers’ plowing business. Sal Carbone

permitted the transfer of the vehicle and plowing business to Ray for little or no value, which has

not been recovered for the benefit of the creditors.

       31.     Sal Carbone did not receive any value in exchange for the transfer.

       32.     Carbone Brothers paid Wendy’s personal expenses such as travel, entertainment,

and utilities. See Exhibit “C”

       33.     As of April 23, 2016, the Pennsylvania Attorney General’s website listed an

active contractors license for Carbone Brothers.

       34.     However, upon information and belief, Sal Carbone is continuing the operations

of Carbone Brothers through entities known as “BUILDER PROS CONSTRUCTION LLC”,

“BUILDER PROS CONTRACTORS LLC” and/or “BUILDER PROS MANAGEMENT LLC”

(“Builder Pros Entities”). These entities have the same registered address as Carbone Brothers.

       35.     The foregoing operations of these businesses commenced before Sal Carbone’s

bankruptcy filing and when the Montgomery County action was pending.
Case 19-00068-elf        Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29             Desc Main
                                  Document      Page 6 of 13


       36.     At the 341 Meeting of Creditors, Sal Carbone testified that his wife, Wendy

Carbone (“Wendy”) was operating the Builder Pros Entities. Upon information and belief,

Wendy has no knowledge of the construction business and is merely a “figurehead” to make it

appear that Sal Carbone is not involved in the business operations.

       37.     Upon information and belief, Wendy is receiving business income from the

Builder Pros Entities that is intended for Sal Carbone.

                              THE SELLERSVILLE PROPERTY

       38.      Notwithstanding the fact that Sal Carbone listed on his Chapter 7 schedules and

testified that Carbone Brothers ceased to exist in 2009, in 2014 Ray filed a Construction Permit

Application on behalf of Carbone Brothers to construct a single family residence at 260 Elmhurst

Avenue, Sellersville, Pennsylvania (“Sellersville Property”). See Exhibit “D”.

       39.     Upon information and belief, Carbone Brothers, Ray and/or Sal Carbone fronted

the $45,000 for the purchase of the building lot and had the deed put in the name of Cathy Bird

Sikora (“Sikora”).

       40.     Upon information and belief, Sikora is in a relationship with Ray.

       41.     At all times, Sellersville Borough referred to the Sellersville Property as the

“Carbone Brothers Property”. Attached hereto as Exhibit “E” is a deed description prepared by

Sellersville Borough for the lot consolidation of the Sellersville Property

       42.     Carbone Brothers’ engineers, Borusiewicz, submitted plans to Sellersville

Borough for the construction of the Sellersville Property. The plans were prepared for the

“Carbone Brothers Property”. See Exhibit “F”.

       43.     Further, it is apparent that Carbone Brothers was still operating in 2014 at its

registered address of 368 Old Morris Road
 Case 19-00068-elf          Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29           Desc Main
                                      Document      Page 7 of 13


        44.        Mail to the Sellersville Property is being sent to 45 W. Mt. Kirk Avenue,

Norristown (“Mt. Kirk Property”). Upon information and belief, Carbone Brothers built the Mt.

Kirk Property, similar to the Sellersville Property, and transferred this property to Sikora for little

or no value. See Exhibit “G”

        45.        Neither Carbone Brothers nor Sal Carbone receives any value in exchange for

these transfers.

                                      CARBONE REALTY, INC.


        46.        Sal Carbone’s Chapter 7 schedules show that Sal Carbone is a partner or

shareholder in Carbone Realty, Inc. (“Carbone Realty”).

        47.        Carbone Realty’s currently registered address is 128 Barbara Drive, Yardley, PA

19067, which was a house owned at least at one time by Sal Carbone’s sister, Sophia Freeman.

        48.        Sal Carbone is listed as the President of Carbone Realty.

        49.        Carbone Realty purportedly owns property in Montrose County that may have

valuable gas rights attached.

        50.        Despite repeated requests from Plaintiff to produce an appraisal for the Montrose

Property and tax returns for Carbone Realty, nothing was produced.

        51.        During the course of this proceeding, the Plaintiff may learn through discovery or

otherwise of additional transfers made by any of the defendants. The Plaintiff's intention is to

avoid and recover all such transfers. The Plaintiff reserves the right to amend this Complaint to

include later identified transfers.
 Case 19-00068-elf        Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29             Desc Main
                                   Document      Page 8 of 13



                                       CLAIMS FOR RELIEF

                                  COUNT I
    AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
                    11 U.S.C. §§ 548(A)(1)(A) AND 550(A)


        52.     The Plaintiff incorporates the above paragraphs of this Complaint as though set

forth fully herein.

        53.     The transfers of the Carbone Brothers’ plowing business, equipment, the

Sellersville Property and the Mt. Kirk Property constitute “transfers” within the meaning of

Bankruptcy Code section 101(54).

        54.     Each Transfer is a transfer of an interest of the Debtor in property.

        55.     The last Transfer was made on or within two (2) years before the Petition Date.

        56.     The Transfers were made on or within two (2) years before the Petition Date

        57.     Each Transfer was made with the actual intent to hinder, delay, or defraud one or

more entities to which the Debtor was or became, on or after the date that such Transfer was

made, indebted.

        58.     Pursuant to Section 548(a)(1)(A) of the Bankruptcy Code, the Plaintiff is entitled

to avoid the Transfers.

        59.     Pursuant to Section 550(a) of the Bankruptcy Code, the Plaintiff is entitled to

recover the Transfers avoided for the benefit of the Bankruptcy Estate.

        WHEREFORE, the Plaintiff, Gary Seitz, Esquire, respectfully requests that this

Honorable Court:
 Case 19-00068-elf       Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29            Desc Main
                                   Document      Page 9 of 13


    A. Enter judgment in favor of the Plaintiff and against all Defendants in an amount not less

    than the aggregate amount of the Transfers, plus costs, interest, and attorney’s fees as

    allowed by law;

    B. Awarding an attachment against the assets fraudulently transferred and/or the property of

    the transferees

    C. Grant such other and further relief as this Court may deem just and proper

                                 COUNT II
           AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
      PURSUANT TO THE PENNSYLVANIA UNIFORM FRAUDULENT TRANSFER
                     ACT, 12 PA. C.S.A. §§5104(A)(1), (A)(2)

        60.     The Plaintiff incorporates the above paragraphs of this Complaint as though set

forth fully herein.

        61.     At the time that Carbone Brothers and Sal Carbone’s interests in the plowing

business, equipment, the Sellersville Property and Mt. Kirk Property transferred, the Court had

established the trial date in the Montgomery County Action.

        62.     The Plaintiff in the Montgomery County Action stated counts against Sal

Carbone, Ray, Bruno, Stolfi and Carbone Brothers.

        63.     Knowing that their assets were at-risk, the defendants placed the plowing

business, equipment, the Sellersville Property and Mt. Kirk Property out of reach of Antonucci

and other creditors vis-a-vis the Transfers.

        67.     The Transfers are a transfer of interesst by the Debtor in property.

        68.     Sal Carbone received either nominal or no value in return for the Transfers.

        68.     This Complaint is filed within four (4) years after the Transfers were made.
Case 19-00068-elf         Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29             Desc Main
                                   Document      Page 10 of 13


       69.       The Transfers were made with the actual intent to hinder, delay, or defraud one or

more of the creditors within the meaning of §5104(a)(1) of the Pennsylvania Uniform Fraudulent

Transfer Act (“UFTA”).

       70.       UFTA, 12 Pa. C.S.A §5104(b), has identified eleven badges of fraud in

determining actual intent. Defendants violated §§5104(b)(1),(4),(5),(7),(10).

       71.       As a direct and proximate result of the Defendants’ conduct, present and/or future

creditors suffered damages.

       72.       Such creditors could obtain a judgment for the value of the Transfers against the

Defendants as set forth in Section 5108(b) of the UFTA.

       73.       Pursuant to Section 544 of the Bankruptcy Code, the Plaintiff is entitled to avoid

the Transfers.

       74.       The Defendants were the initial transferees of each Transfer.

       75.       Pursuant to Section 550(a) of the Bankruptcy Code, the Plaintiff is entitled to

recover the Transfers avoided for the benefit of the Bankruptcy Estate.

       WHEREFORE, the Plaintiff, Gary Seitz, Esquire, respectfully requests that this

Honorable Court:

                 A.     Enter judgment in favor of the Plaintiff and against all Defendants in an

amount not less than the aggregate amount of the Transfers, plus costs, interest, and attorney’s

fees as allowed by law;

                 B.     Awarding an attachment against the assets fraudulently transferred and/or

the property of the transferees

                 C.      Grant such other and further relief as this Court may deem just and proper
 Case 19-00068-elf       Doc 1     Filed 03/29/19 Entered 03/29/19 11:58:29             Desc Main
                                   Document      Page 11 of 13




                            COUNT III
 PIERCING THE CORPORATE VEIL/TRANSFEREE LIABILITY AS AGAINST ALL
                    CORPORATE DEFENDANTS

        76.     The Plaintiff incorporates the above paragraphs of this Complaint as though set

forth fully herein.

        77.     Sal Carbone is continuing the operations of Carbone Brothers under the guise of

the Builder Pros Entities. These entities have the same registered address as Carbone Brothers.

        78.     The Builder Pros Entities are all the alter egos of each other, and as such each is

liable for the debts incurred by each.

        79.     The Builder Pros Entities are controlled by Sal Carbone.

        80.     The Builder Pros Entities are substantially identical and each should be

considered the alter ego of the others and/or such entities should be considered to be one

enterprise.

        81.     Upon information and belief, the Builder Pros Entities are each the alter ego of

the other because, among other things:

                a. The Builder Pros Entities share the same management;
                b. The Builder Pros Entities share a similar and/or supplementary business
                purpose;
                c. The Builder Pros Entities share the same office and/or other equipment;
                d. The Builder Pros act as a similar operation, sharing an office space, employees,
                and customer accounts
                e. The Builders Pros Entities share the same ownership.

       82.      At all times relevant and material hereto, Sal Carbone was the dominant and

controlling shareholder of the Builder Pros Entities.
Case 19-00068-elf        Doc 1    Filed 03/29/19 Entered 03/29/19 11:58:29             Desc Main
                                  Document      Page 12 of 13


      83.      Upon information and belief, at the direction and control of their dominant and

controlling shareholder, Sal Carbone, the Builder Pros Entities failed to adhere to corporate

formalities including the regularly scheduling of shareholder and corporate officer meetings.

      84.      At all times relevant and material hereto, upon information and belief, the Builder

Pros Entities failed to maintain corporate records.

      85.      At all times relevant and material hereto, the Builder Pros Entities were and are

severely undercapitalized.

      86.      At all times and relevant and material hereto, upon information and belief, the

defendant, Sal Carbone, as the dominant and controlling shareholder of the Builder Pros Entities

directed and caused the intermingling of the corporate funds and affairs with the personal funds

and affairs of Sal Carbone to the extent that the Builder Pros Entities are a sham and mere facade

for the operations and personal interests of their dominant and controlling shareholder, Sal

Carbone.

      87.      Moreover, it is believed that the Builder Pros Entities are merely a continuation of

Carbone Brothers.

      88.       This Court should disregard the corporate form of the Builder Pros Entities.

       WHEREFORE, Plaintiff demands that this Honorable Court pierce the corporate veil of

Builder Pros Construction, LLC, Builder Pros Contractors LLC and Builder Pros Management

LLC., disregarding their corporate identity to extend liability directly to Defendant, Salvatore

Carbone and enter judgment against Salvatore Carbone and Wendy Carbone for the value of all

transfers identified in this Complaint, plus incidental damages, including but not limited to,

attorneys fees together with pre and post judgment interest, costs and any other relief that this

Court deems just and equitable.
Case 19-00068-elf       Doc 1   Filed 03/29/19 Entered 03/29/19 11:58:29   Desc Main
                                Document      Page 13 of 13


                                         Respectfully submitted:



Dated: March 29, 2019                    _______________________________________
                                         Robert J. Birch, Esquire
                                         Attorney for Plaintiff, Gary Seitz, Esquire
                                         Chapter 7 Trustee
